Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response to amendments filed December 17th 2021, in which Claims 1, 5, 6, 9, 10, 12, 16, 18, 19 and 21 have been amended. No claims have been added. Claims 7, 8 and 20 is cancelled.  Claims 1-6, 9-19 and 21 are currently pending.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim(s) 1, 12 and 16 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

In Claim 1, 12 and 16:
… deriving a first fraction length and a second fraction length having different integer values, based on the initial step size, wherein the first fraction length is obtained by rounding up a third fraction length corresponding to the initial step size, and the second fraction length is obtained by rounding down the third fraction length corresponding to the initial step size;
	The closest prior art of record is Gupta et al “Deep learning with limited numerical precision”. Gupta teaches “rounding up a third [value]” and “rounding down a third [value]”, however the rounding mode is based on where the third value falls within a range of the quantization interval (Section 3.1 Rounding Modes). However, the difference in Gupta is the deriving a first fraction length and a second fraction length having different integer values, based on the initial step size, wherein the first fraction length is obtained by rounding up a third fraction length corresponding to the initial step size, and the second fraction length is obtained by rounding down the third fraction length corresponding to the initial step size
Further Hwang et al “Fixed-Point feedforward Deep neural network Design Using Weights +1, 0, and -1” teaches a quantizer system which quantizes a neural network by first statistically determine an initial step size (pg 2 Section 2). Then an exhaustive search is performed by testing step sizes around the initial step size to determine the step size that maximizes the performance based on a training set. However, the choice for the optimal step size based on the fraction length is not based on the fraction length rounding modes claimed. It would not have been obvious to one of ordinary skill in the art before the effective filing date to combine these references to teach at least the limitations above. Furthermore, neither reference teaches wherein the first fraction length is obtained by rounding up a third fraction length corresponding to the initial step size, and the second fraction length is obtained by rounding down the third fraction length corresponding to the initial step size
Dependent Claims 2-6, 8-11, 13-15, 17, 18, 19 and 21 are allowed as they depend upon an allowable independent claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-6, 9-19 and 21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 4:00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	





/J.R.G./Examiner, Art Unit 2122  

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122